 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    SHON OLIVENTA WILLIAMS,                             No. 2:21-cv-0657 CKD P
11                        Plaintiff,
12            v.                                          ORDER
13    L. BIRD, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se in an action brought under 42 U.S.C. § 1983.

17   Plaintiff requests that the court appoint counsel. District courts lack authority to require counsel

18   to represent indigent prisoners in section 1983 cases. Mallard v. United States Dist. Court, 490

19   U.S. 296, 298 (1989). In exceptional circumstances, the court may request an attorney to

20   voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d

21   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

22   When determining whether “exceptional circumstances” exist, the court must consider plaintiff’s

23   likelihood of success on the merits as well as the ability of the plaintiff to articulate his claims pro

24   se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970

25   (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel). The

26   burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

27   common to most prisoners, such as lack of legal education and limited law library access, do not

28   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.
 1           Having considered the factors under Palmer, the court finds that plaintiff has failed to

 2   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 3   counsel at this time.

 4           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

 5   counsel (ECF No. 7) is denied without prejudice.

 6   Dated: May 3, 2021
                                                      _____________________________________
 7
                                                      CAROLYN K. DELANEY
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14   12/will0657.31(2).docx

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
